Citation Nr: 0313710	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fort Harrison, Montana (RO), which denied 
the benefits sought on appeal.


REMAND

In correspondence dated March 24, 2003, the Board provided 
the appellant notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board informed the appellant of the 
specific type of evidence needed to substantiate her claims 
and of  VA's duties to notify and assist her, as well as VA's 
responsibilities and her own responsibilities.  The Board 
also informed the appellant that she had 30 days from the 
date of the letter to respond; that if the Board did not hear 
from her by the end of the 30-day period, the Board would 
decide her appeal based on the information and evidence 
currently of record; and that if she submitted additional 
information or evidence within one year from the date of the 
letter, VA might be able to pay her from the date it received 
her claim.  The Board sent the correspondence pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year (emphasis added) to submit evidence.  (The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2) is 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a)).  

In light of the Federal Circuit decision, the Board finds 
that this case must be remanded to the RO so that the 
appellant can be provided with the notification necessary 
under 38 U.S.C.A. § 5103(b) and the appropriate period of 
time in which to submit evidence or argument in response to 
that notice.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must ensure compliance with 
the applicable  provisions of the VCAA, 
to include informing the appellant  that 
she has one year to submit additional 
evidence.  38 U.S.C. § 5103(b).  

2.  If any additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


